PER CURIAM.
Appellant, Edwin Boyd, challenges the summary denial of his motion for voluntary dismissal without prejudice of his rule 3.850 motion and denial on the merits of his rule 3.850 motion. Because Appellant’s motion to dismiss was filed pursuant to the mailbox rule on June 26, 2007, prior to the trial court’s ruling on the underlying rule 3.850 motion on June 29, 2007, Appellant’s motion to dismiss was timely. Although the state filed its response and the trial court ruled on the postconviction motion before becoming aware that a motion to dismiss was pending, the trial court erred in denying a timely motion to dismiss. See Hansen v. State, 816 So.2d 808, 809 (Fla. 1st DCA 2002). Accordingly, we reverse the trial court’s order denying Appellant’s motion for postconviction relief and remand with directions to grant Appellant’s motion for voluntary dismissal without prejudice.

Reversed and remanded.

STONE, TAYLOR and DAMOORGIAN, JJ., concur.